                     Case 5:20-cr-00014-F Document 42 Filed 07/31/20 Page 1 of 1


W/F; A; C/P COURTROOM MIN. SHEET                                         DATE            7-31-2020

CR. CASE NO. CR-20-014-2-F            U.S.A. -vs-     JEREMIAH D. BOUZIDEN

COMMENCED             9:05       ENDED      9:30       TOTAL TIME              25 min.

JUDGE STEPHEN P. FRIOT                C.R. DEPUTY LORI GRAY             REPORTER SHERRI GRUBBS

COUNSEL FOR PLF.               Tom Snyder

COUNSEL FOR DFT.               Richard Anderson

PROCEEDINGS:           Waive/File & Arrn.                Arraignment                  Change of Plea

MINUTE:       Enter as above.                         Defendant's Age     44

Dft appears in person with-without-ct apptd-private-counsel-Public Defender

Is fully apprized.                      Waives Counsel.                             Waives Indictment.

Consents that case be transferred to this District Under Rule 20.

Asks and granted leave to withdraw pleas of not guilty to COUNTS

ENTERS PLEA OF               Guilty    to COUNT             1 of Superseding Information

COUNTS 1 and 2 of Indictment            to be dismissed at time of sentencing.

Plea(s) accepted and referred to Probation Officer.

Dft given            days to file motions; Plf to respond        days thereafter.

CASE TO BE ON                           JURY DOCKET.                             WAIVES JURY.

Bond set at                   (O.R.-cash or surety)                     STANDS ON PRESENT BOND

Remanded to U.S. Marshal.                          Remanded to U.S. Magistrate for processing bond.

MAXIMUM PENALTY 3 years’ imprisonment or $250,000.00 fine, or both; $100 special assessment


MINIMUM MANDATORY PENALTY                    N/A

If sentenced-subject to SUPERVISED RELEASE, TERM OF NMT 1 YEAR.

Sentencing will be set upon receipt of final PSR.
